Title: To James Madison from William Lyman, 17 June 1807
From: Lyman, William
To: Madison, James



Sir
American Consulate & Agency London 17th.June 1807

A State of not very good Health united with other circumstances and considerations have till this time prevented some part at least of the communications herewith enclosed a delay wherefrom as no Inconvenience hath been foreseen it is hoped none will have arisen: In the first place therefore you will be pleased to notice a Return or List of American Ships or Vessels which have entered the Ports of this District the six Months preceeding and ending the 31st: December last, also Accounts No. 1 & 2 Current with the United States for the Wages of Discharged Seamen received in this Office the former as will be seen from the 11th: May 1805 to the 30th: June 1806 and the latter from that time till the said 31st: of December, also two Returns or Lists of American Impressed Seamen with their Abstracts for the two Quarters preceeding and ending the 31st: March last and also a General Account Current of this Office with the United States for the two Quarters ending as last aforesaid.
As you will learn the Political State of Affairs here both through the Department and Our Ministers and also in some measure through the Public News Papers which I herewith transmit it seems unnecessary to add any observation on that subject.  I cannot however forbear to remark that the Elections for the New Parliament which is to meet 22nd. instant are nearly all closed and that it appears there will be an opposition to the present Administration powerfull both for Talents and Numbers a circumstance indicating not only the shortness of their Duration but the Feverish and Critical state of things  Referring to former regular communications particularly my last of December 5th: I have only to subjoin the request that I may be furnished in your next dispatches with a Return of the Imports and Exports of the United States for the last year and that you will be assured of the High consideration and Respect with which I have the Honor to be Sir, Your very Obedt: Hble: Servt:

Wm Lyman

